Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10783612. Although the claims at issue are not identical, they are not patentably distinct from each other because there are minor changes to the claim language that does not alter the scope of the claims.  Additionally, some claims are much broader and are read on by the more specific claims of the patent.  
Regarding claim 1, see claim 1 of the patent.
Regarding claim 2, see claim 2 of the patent.
Regarding claim 3, see claim 3 of the patent. 
Regarding claim 4, see claim 6 of the patent. 
Regarding claim 5, see claim 7 of the patent. 
Regarding claim 6, see claim 8 of the patent. 
Regarding claim 7, see claim 9 of the patent. 
Regarding claim 8, see claim 10 of the patent. 
Regarding claim 9, see claim 1 of the patent.
Regarding claim 10, see claim 5 of the patent.
Regarding claim 11, see claim 6 of the patent.
Regarding claim 12, see claim 10 of the patent.
Regarding claims 13-17, see claim 15-19 of the patent.
Regarding claims 18-21, see claim 14-17 of the patent.
Regarding claim 22, see claim 10 of the patent.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-22 are rejected under 35 U.S.C. 102a1 as being anticipated by Hiberty (20110292472).
Regarding claim 9, Hiberty discloses one or more non-transitory computer-readable media storing computer-executable instructions, for improving the resolution of terahertz imaging of a sample, the instructions comprising (abstract): 
(a) instructions for receiving terahertz data acquired by a continuous-wave terahertz imaging system for acquiring a terahertz image (par. 23), 
(b) instructions for developing a terahertz image using said terahertz data (par. 23), 
(c) instructions for developing an enhanced-resolution terahertz image by computing deconvolution of said terahertz image and a point spread function (par. 23), 
(d) instructions for displaying or storing, or displaying and storing, said enhanced-resolution terahertz image (par. 23 and 38).
Regarding claim 10, see par. 103.
Regarding claim 11, see pars. 88-90.
Regarding claim 12, see par. 103.
Regarding claim 13, see pars. 101-102.
Regarding claim 14, see pars. 101-103. 
Regarding claim 15, see pars. 101-103.
Regarding claim 16, see pars. 101-103, enhancing the image using PSF.  
Regarding claim 17, one or more non-transitory computer-readable media storing computer-executable instructions, for simulating a terahertz imaging system and developing a simulated terahertz image of a sample, the instructions comprising (abstract, par. 23):  
(a) instructions for using a computer comprising a memory and a central processing unit for storing data and performing processes on said data (par. 38), 
(b) instructions for receiving, storing, and using an object function of said sample (par. 84-88, resolution improvement object function), 
(c) instructions for generating an estimation or a model of the point spread function of imaging terahertz beam of said terahertz imaging system, whereby said simulated terahertz image of said sample is developed by means of convolution of said point spread function and said object function wherein said convolution is computed by said computer (par. 23 and 101-103).
Regarding claim 18, see pars 101-103.
Regarding claim 19, see pars. 101-103.
Regarding claim 20, see pars. 103-104.
Regarding claim 21, see pars. 101-103.
Regarding claim 22, see pars. 88-90. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/               Primary Examiner, Art Unit 2666